— In four consolidated actions, one of which is a matrimonial action, defendants appeal from (1) so much of an order of the Supreme Court, Nassau County, entered September 13, 1978, as directed that the compensation of the plaintiff’s guardian ad litem be paid by defendant Julian Greenberg, and (2) so much of a judgment of the same court, entered April 20, 1979, as, after a settlement of all four actions, awarded counsel fees and fees to two guardians ad litem, to be paid by defendants, and failed to make the judgment nunc pro tunc to the date of settlement. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment modified, on the facts, by reducing the counsel fees awarded to Jack Solerwitz from $7,500 to $3,500. As so modified, judgment affirmed insofar as appealed from. Plaintiff and the guardians ad litem are awarded one bill of costs payable by the appellants. A court is empowered to award counsel fees pursuant to section 237 of the Domestic Relations Law, only in matrimonial actions (Donnarumma v Donnarumma, 72 AD2d 545). Although Special Term failed to state its reasons for awarding counsel fees, the record provides sufficient evidence to support a determination that the fees were awarded only in connection with the matrimonial action. However, we find the counsel fees were excessive to the extent indicated. Additionally, notwithstanding the fact that a court may enter a judgment nunc pro tunc, Special Term did not abuse its discretion when it failed to do so here. We find the defendants’ remaining contentions to be without merit. Damiani, J. P., Titone, Cohalan and O’Connor, JJ., concur.